internal_revenue_service number release date index number ------------------------------------ ------------------------------------ ------------------------------ - department of the treasury washington dc person to contact -------------------- id no ------------- telephone number ------------------- refer reply to cc intl br1 - plr-138268-03 date march ---------- ty ------- -------------------------------- legend a -------------------------------------------- country b dear ------------------------- this is in response to your representative's letter dated date in which a ruling under sec_877 of the internal_revenue_code was requested to confirm that a’s loss of citizenship did not have for one of its principal purposes the avoidance of u s taxes under subtitles a or b of the code the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination the information submitted for consideration is substantially as set forth below states and is a dual citizen of country b and the united_states citizenship an individual who expatriates within the 10-year period immediately preceding the close of the taxable_year will be taxed under sec_877 and the special rules of sec_877 for such taxable_year unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_2107 and sec_2501 provide special estate and gift_tax regimes for individuals who expatriate with a principal purpose to avoid u s taxes a will expatriate within a year of receiving this ruling she was born in the united sec_877 generally provides that a person who loses his or her u s a former citizen whose net_worth or average tax_liability exceeds these a’s net_worth exceeded the sec_877 threshold at the time of her plr-138268-03 a former citizen will be treated as having expatriated with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 if the individual’s average income_tax_liability or the individual’s net_worth on the date of expatriation exceed certain thresholds see sec_877 sec_2107 and sec_2501 thresholds will not be presumed to have a principal purpose of tax_avoidance if that person is described within certain statutory categories and submits a request for a ruling within one year of the date of loss of u s citizenship for the secretary’s determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 a c notice_98_34 requires that certain information be submitted with a request for a ruling that an individual’s expatriation did not have for one of its principal purposes the avoidance of u s taxes submission a is eligible to request a ruling because a is a citizen of country b and the united_states and will continue to be a citizen of country b after she expatriates submitted and the representations made we conclude that a has made a complete and good_faith submission in accordance with sec_877 and notice_98_34 furthermore we conclude that a will not be treated under sec_877 as having the avoidance of u s taxes a principal purpose for her expatriation because the information submitted clearly establishes the lack of a principal purpose to avoid taxes under subtitle a or b of the code concerning the tax consequences of any transaction or item discussed or referenced in this letter in addition no opinion is expressed as to a’s u s tax_liability for taxable periods prior to her loss of citizenship or for taxable periods after her loss of citizenship under sections of the code other than sec_877 sec_2107 and sec_2501 which she obtained the ruling whether or not a is otherwise required to file a return the code provides that it may not be used or cited as precedent a copy of this letter must be attached to a’s u s income_tax return for the year in this ruling is directed only to the taxpayer requesting it sec_6110 of a submitted all the information required by notice_98_34 based on the facts except as expressly provided herein no opinion is expressed or implied plr-138268-03 letter is being sent to a in accordance with the power_of_attorney on file with this office a copy of this sincerely w ed wiliams senior technical reviewer office of office of associate chief_counsel international
